FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                     OCTOBER 14, 2021
                                                                 STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                 2021 ND 178

In the Interest of D.H.H., a child

Thomas A. Gehrz, Assistant
State’s Attorney,                                   Petitioner and Appellee
      v.
D.H.H., a child; S.H., father,                                Respondents
      and
E.L.H., mother,                                  Respondent and Appellant




                                 No. 20210238

Appeal from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Jay D. Knudson, Judge.

AFFIRMED.

Per Curiam.

Haley L. Wamstad, State’s Attorney (appeared), Jacqueline A. Gaddie,
Assistant State’s Attorney (on brief), and Samantha Schmidt (argued), under
the Rule on Limited Practice of Law by Law Students, Grand Forks, N.D., for
petitioner and appellee.

Benjamin C. Pulkrabek, Mandan, N.D., for respondent and appellant.
                             Interest of D.H.H.
                               No. 20210238

Per Curiam.

[¶1] E.H. appeals from a juvenile court order terminating her parental rights
to D.H.H. After a hearing on July 14, 2021, the juvenile court found D.H.H.
was deprived, the deprivation was likely to continue, and the child had been in
foster care for at least 450 out of the previous 660 nights under N.D.C.C. § 27-
20-44 (now N.D.C.C. § 27-20.3-20). The court terminated E.H.’s parental
rights.

[¶2] On appeal, E.H. argues the juvenile court erred by finding there was
clear and convincing evidence to terminate her parental rights. After reviewing
the record, we conclude the court’s findings are supported by clear and
convincing evidence and are not clearly erroneous. We conclude the court did
not abuse its discretion in terminating E.H.’s parental rights. We summarily
affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1